                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




BRIAN CODY ASHBAUGH,                                      No. 3:17-cv-01038-JR

                      Plaintiff,                          ORDER

         v.

YAMHILL COUNTY, BRAD BERRY,
YAMHILL COUNTY DISTRICT
ATTORNEY’S OFFICE, TIM SVENSON,
and YAMHILL COUNTY JAIL,

                      Defendants.


HERNÁNDEZ, District Judge:

         Magistrate Judge Papak issued a Findings and Recommendation [57] on May 18, 2018,

in which he recommends that this Court deny the Motions to Dismiss filed by Defendants

Yamhill County District Attorney’s Office and Brad Berry (“DAO Defendants”) and Defendants

Yamhill County, Yamhill County Jail, and Tim Svenson (“County Defendants”). The matter is

now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure

72(b).


1 - ORDER
       Defendants filed timely objections to the Magistrate Judge’s Findings &

Recommendation. Cty. Def. Obj., ECF 65; DAO Def. Obj., ECF 66. When any party objects to

any portion of the Magistrate Judge's Findings & Recommendation, the district court must make

a de novo determination of that portion of the Magistrate Judge's report. 28 U.S.C. § 636(b)(1);

Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Defendants’ objections and concludes there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Papak’s Findings and Recommendation [57]. The

Court DENIES the DAO Defendants’ Motion to Dismiss [46] and the County Defendants’

Motion to Dismiss [47].

       IT IS SO ORDERED.



               DATED this ___________ day of __________________, 2018.




                                ____________________________________________________
                                                MARCO A. HERNÁNDEZ
                                                United States District Judge




2 - ORDER
